Citation Nr: 0925423	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-07 337A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
1, 2004 for the assignment of a 70 percent rating for PTSD.

2.  Entitlement to an effective date earlier than September 
1, 2004 for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a disability rating higher than 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The Claims file is currently within the jurisdiction of 
the RO in Roanoke, Virginia.  

The Veteran presented testimony at a Board personal hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2009 in Washington, DC.  A transcript of the hearing is 
associated with the claims file.

The Board notes that, while the rating decision on appeal 
denied a rating in excess of 30 percent for PTSD, in a 
February 2006 rating decision, the RO granted an increased 70 
percent rating, effective September 1, 2004.  However, 
inasmuch as a higher rating is still available, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized the issues as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  The claim for an increased rating for PTSD was received 
on August 14, 2003.

2.  Entitlement to a 70 percent rating for PTSD is 
demonstrated throughout the period on appeal, and one year 
prior to the August 14, 2003 claim.  

3.  Entitlement to a TDIU is demonstrated throughout the 
period on appeal, and one year prior to the August 14, 2003 
claim. 

4.  Throughout the period on appeal from August 14, 2002, the 
Veteran's PTSD has been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; at no 
time during the appeal for increase has the Veteran's PTSD 
symptomatology more nearly approximated total occupational 
and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a 70 percent 
rating for PTSD of August 14, 2002, but not earlier, are met.  
38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2) (2008).

2.  The criteria for an effective date for a TDIU of August 
14, 2002, but not earlier, are met.  38 U.S.C.A. §§ 5110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.400(o)(2) (2008).

3.  The criteria for a disability rating for PTSD higher than 
70 percent are not met for any period on appeal from August 
14, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 
4.126, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Given the favorable disposition of the claims for earlier 
effective dates for a 70 percent rating for PTSD, and for a 
TDIU, the Board finds that all notification and development 
actions needed to fairly adjudicate those claims have been 
accomplished.  

Pertinent to the increased rating claim, notice requirements 
under the VCAA essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  After 
a substantially complete application for benefits is 
received, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this appeal, in a November 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for PTSD, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  

Although the Board finds that the November 2003 notice letter 
did not satisfy the requirements of Vazquez-Flores, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, the Board 
notes that the Veteran was provided with the rating criteria 
for PTSD in the February 2006 statement of the case.  
Moreover, at his May 2009, the Veteran and his representative 
provided detailed testimony regarding the Veteran's PTSD 
symptomatology.  Similarly, in written argument submitted in 
August 2004, and October 2005, the Veteran described his PTSD 
symptoms, and their effect on his employment and daily life.  
The Board also notes that the Veteran has, on several 
occasions, submitted medical reports pertinent to his PTSD 
increased rating claim.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements regarding the effects of his PTSD on his 
daily life, and his submission of evidence in support of his 
claim, the Board finds that the record also indicates that 
the Veteran has demonstrated that he has actual knowledge of 
the information and evidence needed to establish an increased 
rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of VA examinations 
in December 2003, February 2005, May 2007, and October 2008.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's hearing, along with 
various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Earlier Effective Date Claims

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Regarding claims for increased ratings, including a TDIU 
claim, if the claim is filed within one year of the date that 
the evidence shows that an increase in disability has 
occurred, the effective date shall be the earliest date as of 
which an increase is factually ascertainable.  38 C.F.R. 
§ 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997).  Evidence contained in the claims file showing 
that an increase was ascertainable up to one year before the 
claim was filed will be dispositive.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

In this case, a 70 percent rating for PTSD was assigned an 
effective date of September 1, 2004, based on the receipt by 
the RO of a Form 21-4138 on that date; however, the Veteran 
also filed a claim for an increased rating for PTSD in August 
2003.  The date written on the documentation submitted by the 
Veteran is August 19, 2003.  Unfortunately, the date stamp 
showing date of receipt is not on the document.  
Nevertheless, in the March 2004 rating decision, the RO 
identified the date of receipt as August 14, 2003.  

Following the denial of the claim in March 2004, a written 
statement accompanying the September 2004 Form 21-
4138 indicates not only that the Veteran was seeking a 100 
percent rating, but specifically identified the March 2004 
rating decision, listed the reasons for denial contained in 
that decision, and included the Veteran's "rebuttal."  The 
Board concludes that, although the September 1, 2004 written 
statement is not couched in specific terms of a notice of 
disagreement, it clearly expresses the Veteran's disagreement 
with the March 2004 denial and his desire to contest the 
result.  To the extent there was any lack of clarity 
regarding the Veteran's intent to appeal the result, the 
Board resolves any doubt in the Veteran's favor to find that 
the September 2004 Statement in Support of Claim (VA Form 21-
4138) is a timely notice of disagreement with the March 2004 
decision.  Accordingly, the date of receipt of increased 
rating claim in this appeal is August 14, 2003.  The August 
14, 2003 claim for increased rating for PTSD, in this 
Veteran's case, also served as a claim for TDIU. 

Turning to the matter of the date entitlement to a 70 percent 
rating and a TDIU arose, the December 2003 examination report 
reveals that the Veteran had been working at a car 
dealership, but quit in August 2003 because he had been 
missing a lot of days due to watching war movies constantly.  
The Veteran reported to the examiner that he had been 
"watching the war stuff constantly" and "couldn't do 
anything else."  He reported that the distractions of the 
world had gradually affected him so much that he had not been 
able to function properly for the prior 2 years.  He also 
reported that, recently he had to take an extended leave of 
absence from his job because he was not able to perform his 
duties.  And now, since August he had not been able to pretty 
much work at all.  In the prior 2 weeks, he tried to work 
part-time for a collection agency but quit almost immediately 
because he just couldn't function and "couldn't stay 
focused."  

Thus, there was clear symptomatology demonstrating a 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), reflective of a 70 percent 
rating, as well as unemployability resulting from PTSD, at 
the time the increased rating claim was filed in August 2003.  
Moreover, the Veteran's description of his need to take a 
leave of absence prior to quitting in August 2003, as well as 
his perceived inability to function for 2 years prior to 
quitting, strongly indicate that symptomatology of the type 
and degree contemplated for a 70 percent rating, and 
contemplated for a TDIU, existed for at least 1 year prior to 
the date of claim.  This is also supported by a notation of 
the February 2005 VA examiner that the Veteran had been 
advised by his PTSD counselor that, because he had twelve 
different jobs in the preceding three years, he should stop 
working.  Therefore, resolving reasonable doubt in the 
Veteran's favor, the Board concludes that symptomatology of 
the type and degree contemplated for a 70 percent rating, and 
contemplated for a TDIU, existed 1 year prior to the date of 
claim; therefore, the criteria for an effective date of 
August 14, 2002 for the 70 percent rating for PTSD have been 
met.

The Board notes that the Veteran has specifically requested 
an effective date of June 30, 2003, based on his assertion 
that he hand-delivered a packet of documentation, including a 
claim for an increased rating, on that date.  As the August 
14, 2002 effective dates assigned are more favorable to the 
Veteran than the 2003 date requested by him, the Board's 
decision is a grant of the complete benefit sought on appeal 
with respect to these claims; therefore, discussion of 
entitlement to a still earlier effective date for the 70 
percent rating for PTSD or for TDIU is not warranted.  

B.  Increased Rating for PTSD

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
Diagnostic Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, service connection for PTSD was granted in 
October 2000.  A 10 percent rating was assigned, effective 
August 27, 1999.  In May 2002, a 30 percent rating was 
assigned, effective September 26, 2000.  The claim currently 
on appeal was filed in August 2003.  During the course of the 
appeal, in February 2006, a 70 percent rating was assigned, 
effective September 1, 2004.  

The criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.  The provisions of Diagnostic Code 
9411 that are pertinent to this appeal read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

Upon review of the evidence of record, in light of the above 
criteria, the Board finds that a 100 percent rating is not 
warranted for any time during the increased rating period 
under consideration from August 14, 2002.  Regarding the 
specific rating criteria, the Board finds that the evidence 
does not demonstrate for any period gross impairment in 
thought processes or communication.  

The report of VA examination in December 2003 reveals that, 
while the Veteran was found to speak slowly, his speech was 
coherent and relevant.  Periodically, the Veteran had 
difficulty making eye contact, but overall, he was able to 
relate and give a good history.  The examiner found no 
abnormality of speech or thinking, and no thought disorder.  
The Veteran was found to be cognitively intact, with fair 
insight and judgment.  A VA psychiatrist, in an October 2005 
letter, described the Veteran's speech as slow and effortful, 
with prolonged latency effect.  

The report of VA examination in February 2005 reveals that 
the rate and flow of speech was normal, and there was no 
impairment of thought processes or communication.  VA 
progress notes in May and August 2005 reveal that the 
Veteran's speech was soft and slow.  The reports of VA 
examinations in May 2007 and October 2008 reveal no 
impairment of thought process or communication.  Rate and 
flow of speech were normal.  In sum, despite occasional 
references to slow speech and difficulty making eye contact, 
the objective findings with respect to thought processes and 
communication are mostly normal, and are not reflective of 
the type and degree of symptomatology contemplated for a 100 
percent rating.   

The evidence is not consistent with grossly inappropriate 
behavior.  The report of VA examination in May 2007 reveals 
that the Veteran's behavior was appropriate.  The report of 
VA examination in October 2008 reveals that the Veteran's 
behavior was appropriate and he was cooperative with the 
examiner and the evaluation process.  

The evidence is not consistent with persistent danger of 
hurting self or others.  The report of VA examination in 
December 2003 reveals no suicidal thoughts or pre-occupation.  
The report of VA examination in February 2005 also reveals 
that the Veteran was not suicidal.  Although the examiner 
noted one issue of assault where the Veteran confronted an 
individual at a car dealership and was verbally assaultive, 
and the examiner noted that the Veteran may get upset over 
some things, overall, the examiner found no problems with 
temper control.  VA progress notes in August 2004, November 
2004, and May and August 2005, reveal no suicidal or 
homicidal intent or plan.  The report of VA examination in 
May 2007 reveals that the Veteran continued to experience 
both irritability and anger management difficulties.  He 
reported fleeting suicidal ideation with no plan or intent.  
He also reported past homicidal ideation when angry.  The 
Veteran was described as quick-tempered, and attempting to 
isolate himself from others as a means of avoiding conflict.  
The report of VA examination in October 2008 reveals that the 
Veteran has had angry encounters with neighbors.  In one 
instance there was a physical altercation with someone in his 
neighborhood.  The examiner reported no current suicidal 
thoughts, ideation.  The Veteran reported past suicidal 
thoughts, but denied previous suicide plans or attempts.  

In sum, the evidence with respect to this criterion indicates 
occasional suicidal ideation, and occasional conflicts with 
others.  However, the evidence is not consistent with a 
danger of harm, nor does it demonstrate a persistence of such 
symptomatology.  Rather, the evidence noted above appears to 
be consistent with impaired impulse control (such as 
unprovoked irritability with periods of violence), as 
contemplated for the 70 percent level.

The evidence is not consistent with intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  The report of VA examination in 
February 2005 reveals that the Veteran is able to maintain 
his activities of daily living.  VA progress notes in May and 
August 2005 reveal that the Veteran was adequately groomed.  
The reports of VA examinations in May 2007 and October 2008 
reveal that the Veteran is able to maintain personal hygiene 
and basic activities of daily living.  

The evidence is not consistent with disorientation to time or 
place.  The report of VA examination in February 2005 reveals 
that the Veteran is oriented in all areas.  The reports of VA 
examinations in May 2007 and October 2008 likewise reveal 
that the Veteran was oriented to person, place, and time.  

The evidence is not consistent with memory loss for names of 
close relatives, own occupation or own name.  The report of 
VA examination in February 2005 reveals no memory problems.  
The report of VA examination in May 2007 reveals severe short 
term memory impairment, with having to write things down in 
order to remember them; however, the Veteran's long term 
memory was found to be good.  The report of VA examination in 
October 2008 reveals that the Veteran recently forgot his 
bank PIN number that he had been using for about 15 years.  

In sum, there is clear evidence of short-term memory 
impairment; however, such symptomatology is not of the degree 
specified in the rating criteria as consistent with a 100 
percent rating.  Indeed, the criteria for a 50 percent rating 
require impairment of both short-and long-term memory.  Aside 
from the anecdotal account of forgetting his bank PIN number, 
there is no objective finding of long term memory impairment 
in this case, and there is clearly no finding or assertion of 
memory loss of the degree specified in the criteria for the 
100 percent rating for PTSD under Diagnostic Code 9411.  

The evidence is not consistent with persistent delusions or 
hallucinations.  VA progress notes in May and August 2005 
reveal that the Veteran's thought content was devoid of 
delusions or hallucinations.  Similarly, the report of VA 
examination in February 2005 reveals that there were no 
delusions.  The report of VA examination in May 2007 reveals 
that the Veteran reported seeing images and faces of dead 
Vietnamese children; and, the report of VA examination in 
October 2008 reveals the Veteran's account that he sees 
things he was asked to do in Vietnam.  While the Board 
acknowledges that there is at least some suggestion in these 
more recent reports of delusional symptomatology, it was not 
objectively described as such, and it does not appear to meet 
the criterion of persistence in the Veteran's case.  

The Board acknowledges that the Veteran has reported panic 
attacks.  The report of VA examination in May 2007 reveals 
panic attacks (at least one severe panic attack per month) 
that manifest in copious sweating, dizziness, racing pulse, 
and a feeling that he may loss consciousness.  The Veteran 
becomes temporarily incapacitated when they occur and cannot 
function.  He reports that his wife no longer allows him to 
drive due to his having recently had panic attacks while 
driving.  The report of VA examination in February 2005 
reveals that the Veteran believes he had a panic attack that 
forced him to pull his car over on one occasion.  The report 
of VA examination in October 2008 reveals panic attacks twice 
a month.  However, such symptomatology is not probative of 
entitlement to a 100 percent rating.  Indeed, the criteria 
for a 70 percent rating contemplate near-continuous panic.  
The criteria for a 50 percent rating contemplate panic 
attacks more than once a week.  This would appear to be most 
consistent with the demonstrated symptomatology in this case.  

In evaluating the reported symptomatology, the Board has 
considered the Court's holding in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), which provides that the use of the term 
"such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  However, during the 
course of his claim, the Veteran has not demonstrated 
symptomatology (or its effects) of the type and degree 
described by any of the criteria for a 100 percent rating.  

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned in this case.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a) (2008). 

The report of a VA examination in December 2003 reveals a GAF 
score of 55, as does the report of VA examination in February 
2005.  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  This is generally 
consistent with the examiner's description of moderately 
severe vocational impairment, as well as mild to moderate 
social, interpersonal, and moderately severe psychological 
dysfunction.  The Veteran's overall dysfunction was described 
by the examiner as moderately severe.  

The report of VA examination in May 2007 reflects a GAF score 
of 49.  The severity of the Veteran's symptoms was described 
as high, without remission.  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  
Similarly, the report of VA examination in October 2008 
reveals a GAF score of 45.  In May 2007 and October 2008, the 
impact on employment, activities of daily living, routine 
responsibilities, family role, physical health, 
relationships, leisure activities, and quality of life was 
described as severe.  Also in this range, progress notes in 
April 2004, November 2004, and December 2004 include GAF 
scores of 48.  Progress notes in August 2004 and August 2005 
include GAF scores of 47.  A May 2005 progress notes includes 
a GAF score 45.  

The Board acknowledges that GAF scores in this range imply 
the inability to keep a job, which appears to be demonstrated 
in the case of the Veteran.  As discussed previously, A VA 
psychiatrist, in a October 2005 letter, stated that the 
evidence demonstrates a clear inability to achieve and 
maintain employment.  In a May 2005 letter, the same 
psychiatrist stated that the Veteran does not appear 
employable either now or in the foreseeable future.  Indeed, 
the report of the February 2005 VA examination reveals that 
the Veteran was advised by his PTSD counselor that, since he 
had twelve jobs in three years, he should stop working.  

While the Board acknowledges that the Veteran meets the 
criterion of total occupational impairment, the criteria for 
a 100 percent rating specify both total occupational and 
social impairment.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision means that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  In this 
case, for the reasons discussed above, the evidence does not 
demonstrate total occupational and social impairment.  This 
finding is consistent with the overall assessments of the 
medical professionals who have examined the Veteran, as well 
as with the reported symptomatology.  

In summary, the evidence does not reflect symptomatology of 
the type and degree contemplated for a 100 percent rating.  
Under these circumstances, the Board finds that the criteria 
for assignment of a rating in excess of 70 percent for PTSD 
are not met for any period of increased rating claim.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The grant of 
TDIU under 38 C.F.R. § 4.16 for the entire increased rating 
period addresses all occupational extra-schedular impairment 
contemplated by 38 C.F.R. § 3.321(b)(1) (2008); therefore, 
there is no remaining period for consideration for 
extraschedular referral.

Under these circumstances, the Board concludes that, a rating 
in excess of 70 percent for this disability for any period 
must be denied.  In reaching this 


conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a rating in excess 
of 70 percent for PTSD, the doctrine is not applicable to 
this aspect of the appeal.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

An effective date of August 14, 2002 for the assignment of a 
70 percent rating for PTSD is granted.

An effective date of August 14, 2002 for the assignment of a 
TDIU is granted.

A disability rating higher than 70 percent for PTSD is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


